Citation Nr: 1630125	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-18 097	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, other than the right knee disorder.

2.  Entitlement to service connection for a back disorder (claimed as a thoracic spine), to include as secondary to the service-connected right knee disorder.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected right knee disorder.

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected right knee disorder.

5.  Entitlement to service connection for a left shoulder disorder, to include as secondary to the service-connected right knee disorder.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By a rating action in March 2009, the RO denied the Veteran's claims of entitlement to service connection for a right leg disorder, service connection for a back disorder, and service connection for a hip condition.  Subsequently, in October 2014, the RO denied service connection for right and left shoulder disorders, to include as secondary to the service-connected residuals of right knee injury.  

On April 26, 2016, the Veteran testified at a hearing before the undersigned.  The undersigned held the record open 60 days for the submission of any additional evidence.  Thereafter, additional evidence was submitted in June 2016.  

The issues of entitlement to service connection for a back disorder, service connection for a right shoulder, and service connection for a left shoulder disorder, all claimed as secondary to the right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  There is no evidence showing that the Veteran is diagnosed with a right leg disability separate and distinct from his already service-connected residuals of right knee injury.  

2.  The preponderance of the evidence shows that a hip disorder was not manifested in service or until many years thereafter, and is not related to service or to the service-connected right knee disorder.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disorder, separate and distinct from the service-connected right knee disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  

2.  The criteria for service connection for a hip disorder, to include as secondary to the service-connected right knee disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In this case, VA satisfied its duty to notify by means of letters sent to the Veteran in May 2008, July 2008, August 2008, January 2009, January 2013, and September 2014.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanations for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matters for yet more development.  



II.  Factual background.

The Veteran's enlistment examination, dated in December 1969, was negative for any complaints or findings of a right leg disorder or a hip disorder.  The STRs indicate that the Veteran was seen in the orthopedic clinic on June 24, 1971 with a one month history of right knee pain, which began after an automobile accident, although he reported that he did not recall any injury to the knee.  The Veteran's military separation examination, conducted in September 1971, was completely silent with respect to any complaints or findings of a right leg or a hip disorder.  Clinical evaluation of the lower extremities was normal.  

The Veteran's claim for service connection for a hip disorder was received in January 2008.  The Veteran reported injuring his right knee during military service.  He stated that he was experiencing problems with his hip which he believed were secondary to his right knee injury.  The Veteran maintained that the injury to his right knee caused him to alter his normal way of walking, resulting in problems with his hip over the years.  Submitted in support of the claim were VA progress notes dated in March 2008; these records are negative for any complaints or findings of a hip or leg disorder.  

Following a review of the claims folder in November 2008, a VA examiner reported that the records indicate that the Veteran had a car accident back in 1971; he stated that the Veteran "had the shift kind of jam into his knee."  It was noted that the Veteran subsequently developed some knee pain, retropatellar pain, and crepitation.  The examiner noted that the Veteran had no surgery on the knee, and X-rays were negative.  It was reported that he had had persistent knee pain over the years.  It was also noted that he had occasional stiffness, swelling, locking and giving away.  It was also reported that the Veteran used a cane to ambulate, but he also had other orthopedic issues.  The examiner further noted that the Veteran had reportedly been disabled since a truck accident in 1987.  The examiner reported a diagnosis of internal derangement of the right knee with chondromalacia patella.  The examiner stated that any relationship of the right knee disorder to the Veteran's almost 40 year-old injury was purely speculative.  

Subsequently submitted in support of the Veteran's claim were VA progress notes dated from August 2003 to September 2008.  These records are completely silent with respect to any complaints or findings of a right leg or hip disorder.  

The Veteran underwent a VA examination in January 2013 for evaluation of his hips.  At that time, he stated that he had had chronic right knee pain since an accident in 1971; he also claimed that the right knee disorder had caused subsequent right hip pain.  The Veteran described right hip pain equal to left; he stated that the right hip pain was unpredictable and could come on any time.  The Veteran reported that he experienced hip pain once to twice each month, and the pain lasted 3-4 days.  He stated that the chiropractor helped.  The examiner noted that x-ray study revealed no significant bone or joint abnormality in the hips.  The examiner stated that it was less likely as not that a current hip disability was proximately due to (caused by) or the result of the Veteran's right knee/ leg injury during military service and or current right knee/leg disability.  The examiner stated that the Veteran's current hip pain was most likely related to and referred from his chronic back pain, status post herniated disc in 1987 and discectomy in 1990.  

The Veteran was also afforded a VA examination for evaluation of his right lower extremity in January 2013.  It was reported that the Veteran had a car accident in 1971, at which time the "shift kind of jam into his knee."  It was noted that the Veteran had some knee pain, retropatellar pain, and crepitation.  X-rays were negative.  The examiner noted that the STRs reflect a diagnosis of medial collateral ligament strain; however, after pain persisted for one month, he was diagnosed with chondromalacia patella.  The examiner also noted that the separation examination was negative for any report of knee pain.  The Veteran indicated that he has had persistent knee pain over the years.  The Veteran reported anterior knee pain, retropatellar pain, clicking and popping.  He also reported occasional stiffness, swelling, locking and giving away of the knee.  The pertinent diagnoses were medial collateral ligament strain, right knee; and chondromalacia patella, right knee.  The examiner stated that it was at least as likely as not that the Veteran's current right knee and/or leg disability was caused by the right knee/leg injury incurred during military service.  

Submitted in support of the Veteran's claims were VA progress notes dated from August 2013 through June 2015.  These records show that the Veteran continued to receive clinical attention for pain in the knees and legs.  During a clinical visit in December 2014, the Veteran complained of pain in the right lateral thigh described as a burning sensation that radiated to the top of the right knee, which also caused instability in the right knee.  The assessment was neuropathy right thigh, right leg pain, and right knee instability.  

At his personal hearing in April 2016, the Veteran indicated that he suffered a right knee injury in June 1971, and he has had ongoing problems with his right knee since that time.  The Veteran reported that he most recently sought treatment for his right knee from Dr. Lyle in January 2008.  The Veteran testified that he went to see Dr. Lyle after his knee gave way, while coming down some steps, causing him to fall.  The Veteran maintained that his doctor has noted that the right knee problems has resulted in an altered gait and, in turn, is having a negative impact on the left hip.  He also argued that the right hip condition is also secondary to his right knee disorder.  

III.  Legal Analysis.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Right leg disorder, other than right knee.

Upon careful review of the evidence of record, the Board finds that service connection for a right leg disorder is not warranted as the preponderance of the evidence is against a finding of a right leg disability.  The Veteran is currently service-connected for a right knee disability.  Therefore the analysis for determining whether service connection is warranted for a right leg disability is done without regard to the service-connected right knee disability.  

The crucial inquiry here is whether the Veteran has established that he has a right leg disorder due to his military service.  The Board concludes he has not.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service-such as leg pain.  However, to the degree that such symptomatology satisfies the criteria for a chronic leg disability, the Board places far greater weight on the opinion of the 2013 VA examiner who attributed the Veteran's current symptoms in the right lower extremities to his service-connected residuals of right knee injury.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of a separate right leg disability.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Veteran is competent to report what he has experienced, but he is not competent to diagnose a right leg disability or ascertain the etiology of his symptoms, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the treatment records show no right leg disability distinct from his service-connected right knee disorder at any time during the appeal period.  

To the extent that the Veteran exhibits symptoms in the right lower extremity, the Board finds that these symptoms have been attributed to either his service-connected right knee disorder, or an unrelated lower back disorder.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a right leg disability as a consequence of an event, injury, or disease in service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a right leg disability must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Hip disorder, secondary to the right knee disorder.

The Veteran claims that he has a hip disorder which is secondary to his service-connected right knee disorder.  The Board initially notes that the competent medical evidence of record does show that the Veteran has a right knee disorder, diagnosed as residuals of a right knee injury.  As noted above, the record shows no report of or treatment for hip disorders during service, and in fact, the Veteran has not alleged that he has hip disabilities traceable to his period of military service.  Rather, he has attributed his hip problems to his right knee disability that is service connected.  In fact, during the January 2013 VA examination, the Veteran reported the onset of hip problems following a fall after his knee buckled in 2008.  Therefore, the Board finds that service connection on a direct basis for the hip disorder is not warranted.  

With regard to entitlement to service connection on a secondary basis, the record reflects that service connection has been granted for residuals of a right knee injury.  What is missing from the record, however, is competent medical evidence showing that any current hip disability is related to the service-connected residuals of right knee injury, on either a causation or aggravation basis.  38 C.F.R. § 3.310.  

In this case, it cannot be said that there is competent evidence showing that the hip condition is related to the service-connected right knee disorder, as claimed by the Veteran.  The only medical opinion of record that addresses the etiological question presented in this case discounts a medical nexus between the Veteran's hip and his service-connected right knee disorder.  The opinion of a VA examiner in January 2013 followed a review of the record and a physical examination.  Specifically, the VA examiner stated that it was less likely as not that a current hip disability was proximately due to (caused by) or the result of the Veteran's right knee/ leg injury during military service and or current right knee/leg disability.  The examiner stated that the Veteran's current hip pain was most likely related to and referred from his nonservice-connected chronic back pain and herniated disc incurred post-service in 1987 and subsequent discectomy in 1990.  There is no other medical opinion in the record to refute the conclusions of the VA examiner.  Thus, there is no favorable competent evidence showing that the Veteran's hip disorder is related to service or his service-connected right knee disorder.  Rather, the uncontroverted competent evidence, consisting of a VA medical opinion, opposes the claim.  

As for the Veteran's statements, relating his hip disorders to the service-connected right knee disorder, although the Veteran is competent to describe symptoms pertaining to his claimed disability, whereas here, the question involved is one of medical causation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus his statements are not competent evidence with respect to whether there is an etiological relationship between the Veteran's service-connected right knee and complaints of hip pain.

For the above-stated reasons, the Board concludes that there is no basis of entitlement to secondary service connection.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The weight of the credible evidence demonstrates that the Veteran's hip disorder has not been medically linked to the service-connected right knee disorder, residuals of a right knee injury.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a right leg disorder, apart from the right knee disorder, is denied.  

Service connection for a hip disorder, to include as secondary to the service-connected right knee disorder, is denied.  



REMAND

As discussed above, pursuant to the VCAA, VA first has a duty to notify the Veteran and the accredited representative of any information and evidence necessary to substantiate his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Furthermore, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim, although the ultimate responsibility for furnishing evidence rests with the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). 

After examining the record, the Board concludes that further assistance to the veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

A.  S/C for a back disorder, to include a thoracic spine disorder.

In his claim for service connection (VA Form 21-4138), received in January 2008, the Veteran indicated that he was experiencing problems with his back which he believed was secondary to a right knee injury he suffered in service.  The Veteran related that the results of injuring his right knee has caused him to alter his normal way of walking which has, in turn, resulted in problems with his back for which he has been receiving treatment.  

At his personal hearing in April 2016, the Veteran argued that, while the RO has denied service connection for a low back disorder, claiming that it was due to a work related injury, he is actually claiming service connection for a thoracic spine disorder, which he believes is related to his service-connected right knee disorder.  The Veteran maintained that an orthopedic doctor has stated that his thoracic spine disorder is related to the problems with his right knee.  

The medical evidence of record, VA as well as private treatment reports, reflect that the Veteran has received ongoing clinical evaluation and treatment for a chronic back disorder.  A VA primary care note, dated in August 2003, indicates that the Veteran was seen for a work-related back injury, sustained as a truck driver.  It was noted that he hit a pothole with the front wheel, sustained a back injury and had surgery.  It was noted that the Veteran had had pain since 6 weeks after surgery.  During a clinical visit in July 2006, it was noted that the Veteran complained of chronic back pain stemming from an old worker's compensation injury in which he fell into a pothole and injured his back.  The assessment was chronic back pain.  The Veteran was seen in August 2007 for evaluation of his medical conditions.  At that time, he reported a history of chronic low back pain with ruptured L4-5, for which he had surgery in 1990.  He reported having infrequent low back exacerbations since he moved.  The assessment was chronic low back pain with history of L4-5 rupture and surgery.  

Following a review of the claims folder in November 2008, the VA examiner noted that the records indicate that the Veteran had a car accident in 1971; he had the shift kind of jam into his knee.  It was noted that the Veteran subsequently developed some knee pain, retropatellar pain, and crepitation.  The examiner further noted that the Veteran had reportedly been disabled since a truck accident in 1987.  The examiner stated that the Veteran had another injury with a subsequent back injury and back surgery with left leg pain.  Consequently, the examiner opined that the back and left leg are not related to the right knee; rather, he stated that they are related to a separate accident.  

The Veteran underwent another VA examination in January 2013.  At that time, he reported being involved in a motor vehicle accident in 1987, with subsequent herniated nucleus pulposus at L4-L5 and subsequent partial discectomy in 1990.  The Veteran complained of chronic pain which radiated down the left leg from his back, worse with bending, prolonged forward postures and twisting.  He reported having had this pain for years.  Following an evaluation of the back, the Veteran was diagnosed with herniated nucleus pulposus, status post motor vehicle accident, discectomy, and low back strain.  The examiner stated that it was less likely as not that the Veteran's current thoracolumbar spine disability was proximately due to (caused by) or the result of the Veteran's right knee/leg injury during military service and/or current right knee/leg disability.  The examiner further stated that it was more likely that the Veteran's chronic back pain with radiculopathy was related to his back injury in 1987 and subsequent surgery in 2000.  

In light of the foregoing, the Board finds that two actions are required with regard to the Veteran's back claim.  Initially, several treatment records clearly note that the Veteran has received Workman's compensation for at least one back injury sometime after his discharge from service, approximately in 1987.  There is no evidence that any attempt was made to obtain a complete copy of the Veteran's Workers' Compensation claim.  On remand, attempts should be made to obtain these records.  In addition, the Veteran should be afforded another VA examination in order to determine the nature and etiology of any current back disorder, to include whether he has disorder involving the thoracic spine.  

B.  S/C for the Right and Left shoulders.

The Veteran is claiming service connection for his shoulders, secondary to his service-connected right knee disorder.  The Veteran maintains that he sustained torn rotator cuffs in the right and left shoulders as a result of falling down a flight of stairs about 2 to 3 years ago.  The Veteran indicates that his right knee buckled and caused him to fall down the stairway and injure his shoulders.  At his personal hearing in April 2016, the Veteran testified that he injured his shoulders when his right knee buckled causing him to fall down some stairs.  

In conjunction with his claim for service connection, the Veteran was afforded a VA examination in October 2014.  At that time, he reported that he fell due to his old right knee condition 3 years ago sustaining left shoulder injury; he stated that he fell again due to the same service-connected right knee condition 3 to 4 years ago and he sustained a right shoulder injury.  The Veteran indicated that he was subsequently treated with shoulder injections and Percocet with little relief.  He complained of bilateral shoulder pain which is aggravated by motion.  The examiner stated that a right shoulder ultrasound on 11/16/12 demonstrated partial thickness subscapularis tear.  With respect to the left shoulder, he noted that an MRI in August 2008 demonstrated chronic left biceps tendon long head tear and partial thickness supraspinatus tear.  The examiner related that the pertinent diagnoses were bicipital tendon tear, left shoulder; and rotator cuff tear of the left and right shoulders.  The examiner opined that the Veteran's bilateral rotator cuff injuries were less likely as not due to the right knee condition.  The examiner stated that there was no evidence that the old right knee injury/condition was the cause of the Veteran's falls; and, he stated that there was no evidence that the Veteran's falls caused his rotator cuff.  

However, subsequently, in June 2016, the Veteran submitted an examination report from Dr. S. N.  Dr. S. N. noted that the Veteran reported that, in the last 3 to 5 years, his left knee gave out and caused him to fall 13 steps landing on his back with the arms attempting to be extended resulting in bilateral shoulder pain.  The Veteran reported subsequent chronic shoulder problems for which he has been receiving treatment.  Following an examination of the Veteran, Dr. S. N. stated that the problems the Veteran presents in terms of the shoulder girdles would definitely be consistent with the "jamming" of the head of the humeri into the osteoarthritic shoulder girdles.

When read in the light most favorable to the Veteran, the Board finds that Dr. S. N.'s opinion appears to suggest that the Veteran's reported fall may have caused his shoulder injuries.  

Therefore, the Board finds as there is new evidence suggesting a potential relationship between the Veteran's current shoulder disabilities and his service-connected knee disability, the Veteran should be afforded a new VA examination to obtain an opinion on the matter.  

The case is REMANDED to AOJ for the following actions: 

1.  With any necessary assistance from the Veteran, obtain and associate with the Veteran's claims file all relevant records related to any post-service claim for workmen's compensation benefits for any back injury, to include any medical records upon which any decision was made.  If these requested records are unavailable, or a determination is made that further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).  

2.  The AOJ should also contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any back and shoulder disorders.  After the Veteran signs the appropriate releases, those records not already associated with the claims folder should be obtained and associated with his file.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  After all available records have been associated with the claims file, forward the claims file to the examiner who conducted the January 2013 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should indicate what, if any, lumbar/thoracic spine disorders are present.  If such are found, the examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosed disorder is etiologically related to the Veteran's period of active service.  If not, the examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's service-connected right knee disorder caused or aggravated (permanently worsened) any spine disorder?  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the spine disability prior to aggravation by the knee disability.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any right and left shoulder disabilities that he may have.  The claims file should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should offer an opinion as to the following:

a.  Is it at least as likely as not that any right and left shoulder disabilities had their onset in service or are otherwise related to active duty? 

b.  Is it at least as likely as not that any diagnosed right and left shoulder disabilities were caused or aggravated by the Veteran's service-connected right knee disorder?  Specifically, the Veteran alleges that he fell because his right knee buckled and that the fall injured his shoulders.  

A complete rationale for the opinion is requested.  

5.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Thereafter, the AOJ should re-adjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, he should be furnished an SSOC.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


